Citation Nr: 0334176	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  93-09 479A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability, secondary to pulmonary sarcoidosis.

2.  Entitlement to service connection for a bilateral ankle 
disability, as secondary to pulmonary sarcoidosis.

3.  Entitlement to service connection for a bilateral 
shoulder disability as secondary to pulmonary sarcoidosis.

4.  Entitlement to service connection for a disability 
manifested by body cramps as secondary to pulmonary 
sarcoidosis.

5.  Entitlement to service connection for a disability 
manifested by a sore throat and a chronic cough, as secondary 
to pulmonary sarcoidosis.

6.  Entitlement to service connection for a cardiovascular 
disability as secondary to pulmonary sarcoidosis.  

7.  Entitlement to service connection for ulcers as secondary 
to pulmonary sarcoidosis.  

8.  Entitlement to service connection for a liver disability 
as secondary to pulmonary sarcoidosis.  

9.  Entitlement to service connection for a spleen disability 
as secondary to pulmonary sarcoidosis.  

10.  Entitlement to an increased rating for sarcoidosis, 
currently evaluated as 30 percent disabling.  

11.  The propriety of the initial noncompensable rating for 
sarcoid skin lesions.  

12.  The propriety of the initial noncompensable rating for 
dry eye and conjunctivitis, for the period preceding December 
13, 2001.  

13.  The propriety of the initial 20 percent rating for dry 
eye and conjunctivitis, for the period beginning December 13, 
2001.  

14.  The propriety of the initial 20 percent rating for 
diabetes.  

15.  Entitlement to a total rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel



INTRODUCTION

The veteran had active military service from January 1952 to 
November 1953 and from October 1957 to May 1973.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the veteran's claim 
seeking entitlement to an increased rating for sarcoidosis 
from 30 percent disabling and denied entitlement to an 
increased (compensable) rating for hearing loss.  The appeal 
also arises from a January 1994 rating decision which denied 
entitlement to service connection for a skin disability on a 
direct basis and denied entitlement to a TDIU.  The January 
1994 rating decision also denied entitlement to service 
connection for arthritis in both legs, to include the knees 
and ankles, arm problems, bursitis, body cramps, an eye 
condition, and a sore throat and cough, all as secondary to 
the veteran's service-connected sarcoidosis.

On a form dated February 2000, the veteran indicated that the 
hearing issue was satisfactorily resolved.  Accordingly, the 
issue of an increased (compensable) rating for bilateral 
hearing loss is no longer in appellate status.  

By rating decision dated January 2000, the RO denied service 
connection for ulcer, liver and spleen disabilities as 
secondary to pulmonary sarcoidosis, and a heart disability.  
The RO also granted service connection for dry eye and 
conjunctivitis, as well as for sarcoid skin lesions and 
assigned noncompensable ratings for both disabilities.  The 
veteran disagreed with the 4 denials of service connection, 
as well as with the initial noncompensable ratings assigned 
for dry eye and conjunctivitis and sarcoid skin lesions.  The 
RO thereafter issued a statement of the case regarding these 
6 issues.  As the veteran subsequently submitted a 
substantive appeal regarding these 6 issues, it is determined 
that they also are in appellate status.

The appeal also arises from a February 2002 rating decision 
which granted service connection for diabetes and assigned a 
20 percent rating.  

The veteran's claim was remanded in June 1999 and February 
2001.  

By rating decision dated May 2002, the RO granted the veteran 
an increased rating for his dry eye and conjunctivitis to 20 
percent effective December 13, 2001. 


REMAND

Regarding the veteran's claim for a TDIU, it is noted that in 
April 2002, the veteran indicated that he had sought VA 
assistance through vocational rehabilitation.  However, these 
records are not in the claims folder.  For that reason, the 
veteran's claim for a TDIU (as well as the claim for an 
increased rating for sarcoidosis, and the claims challenging 
the propriety of the initial ratings for sarcoid skin 
lesions, dry eye and conjunctivitis, and diabetes) must be 
remanded in order to obtain these records.  

Although the veteran had examinations for his service-
connected sarcoidosis, skin lesions, conjunctivitis, and 
diabetes in December 2001, the duty to assist includes 
conducting a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet.App. 121 (1991).  In 
light of the need to remand the veteran's claim for the 
development cited above, it is determined that the veteran 
should be afforded a VA examination to determine the severity 
of the aforementioned disabilities.
 
Regarding the veteran's claim of service connection for 
ulcer, liver, spleen, and cardiovascular disabilities, the 
veteran claims that these disorders are proximately due to 
his service-connected sarcoidosis.  The veteran should be 
scheduled for a VA examination in order to clarify the nature 
and etiology of any stomach, liver, spleen, and 
cardiovascular disorders.  The examiner should determine 
whether any stomach (specifically ulcers), liver, spleen, or 
cardiovascular disorders are proximately due to or the result 
of his service-connected sarcoidosis, or whether the 
veteran's sarcoidosis aggravated any identified disorders. 
See Allen v. Brown, 7 Vet. App. 439 (1995).

To ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  The RO should obtain the veteran's 
vocational rehabilitation records.  The 
RO should also ensure that copies of all 
current relevant medical reports are 
included in the claims folder.

2.  The veteran should be afforded a VA 
examination to determine the current 
severity of his service-connected 
sarcoidosis, skin lesions, and diabetes.  
The examiner should also determine the 
nature and etiology of any stomach 
(specifically ulcers), liver, spleen, and 
cardiovascular disorders.  All indicated 
testing in this regard should be 
accomplished, including pulmonary 
testing.  If it is necessary for the 
veteran to be examined by different 
specialists in order to answer the 
following questions, the RO should 
arrange for those separate examinations.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner should answer the following 
questions:

a.  Describe all symptomatology and 
manifestations of the veteran's 
sarcoidosis.

b.  Does the veteran have pulmonary 
involvement with persistent symptoms 
requiring chronic low dose 
(maintenance) or intermittent 
corticosteroids?

c.  Does the veteran have pulmonary 
involvement requiring systemic high 
dose (therapeutic) corticosteroids 
for control?

d.  Describe the severity of any 
fibrosis that might be present, 
specifically in terms of whether it 
might be considerable or extensive.

e.  Describe the severity of any 
dyspnea that might be present, 
specifically in terms of whether it 
might be moderate or severe on 
slight exertion. 

f.  Regarding pulmonary testing, 
what is the predicted value of the 
Forced Expiratory Volume in one 
second?

g.  Regarding pulmonary testing, 
what is the ratio of Forced 
Expiratory Volume in one second to 
Forced Vital Capacity?

h.  Regarding pulmonary testing, 
what is the predicted value of the 
Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath 
Method?

i.  Regarding pulmonary testing, 
what is the maximum oxygen 
consumption of 15 to 20 ml/kg/min 
(with cardiorespiratory limit)?

j.  Does the veteran have cor 
pulmonale (right heart failure)?

k.  Does the veteran have right 
ventricular hypertrophy?

l.  Does the veteran have pulmonary 
hypertension?

m.  Has the veteran had episodes of 
acute respiratory failure?

n.  Does the veteran require 
outpatient oxygen therapy?

o.  Is the veteran unable to obtain 
or maintain gainful employment, and 
if he is deemed so unable, is it at 
least as likely as not that the 
reason for the veteran's inability 
to obtain and maintain gainful 
employment is his service-connected 
disabilities (sarcoidosis, diabetes, 
skin lesions, conjunctivitis)?

Regarding the veteran's diabetes, the 
examiner should answer the following 
questions:

a.  Does the veteran require insulin 
ejections?

b.  Does the veteran need a 
restricted diet and regulation of 
his activities?

c.  Does the veteran have episodes 
of ketoacidosis or hypoglycemic 
reactions requiring one or two 
hospitalizations per year or twice a 
month visits to a diabetic care 
provider?

Regarding the veteran's sarcoid skin 
lesions, the examiner should answer the 
following questions:

a.  Does the veteran have 
exfoliation, exudation, or itching?

b.  Does the veteran have constant 
itching, extensive lesions, or 
marked disfigurement?

c.  Does the veteran have ulceration 
or extensive exfoliation or 
crusting?

d.  Does the veteran have systemic 
or nervous manifestations?  

e.  Does the veteran require 
systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs, and if so, 
for what length of time does he 
require such systemic therapy?  

f.  What percentage of the veteran's 
body or exposed areas are affected 
by the veteran's skin lesions?  

Regarding the veteran's dry eye and 
conjunctivitis, the examiner should 
comment on the severity of said disorder.  
A separate examination with a specialist 
should be conducted if deemed necessary.  

Regarding the veteran's stomach, liver, 
spleen, and cardiovascular system, the 
examiner should answer the following 
questions:

a.  Identify all disorders of the 
stomach, liver and spleen.  The 
examiner should specifically comment 
on whether the veteran has ulcers.

b.  For each disorder identified in 
response to item a, above, state a 
medical opinion as to whether it is 
at least as likely as not that the 
disorder is proximately due to or 
the result of the veteran's service-
connected sarcoidosis?  

c.  If such disorders identified in 
question (a) are unrelated to 
service or to the veteran's 
sarcoidosis, did the veteran's 
service-connected sarcoidosis 
disability aggravate such disorders 
beyond the natural progression of 
such disorders?  All opinions 
expressed should be supported by 
reference to pertinent evidence.

d.  Identify all cardiovascular 
disorders.  

e.  Is it at least as likely as not 
that any cardiovascular disorders, 
are proximately due to or the result 
of the veteran's service-connected 
sarcoidosis?  

f.  If such disorders identified in 
question (d) are unrelated to 
service or to the veteran's 
sarcoidosis, did the veteran's 
service-connected sarcoidosis 
disability aggravate such disorders 
beyond the natural progression of 
such disorders?  All opinions 
expressed should be supported by 
reference to pertinent evidence.

3.  All notice and duty-to-assist 
provisons of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) must 
be properly applied in the development of 
the veteran's claims.

4.  After all requested development has 
been completed, the RO must re-adjudicate 
the claims 

If this action does not result in an 
allowance of the veteran's claim, he 
should be provided a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board.  

No action is required of the veteran until he receives 
further notice, and the Board does not intimate any factual 
or legal conclusion as to any final outcome warranted in the 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 




directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


_____________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



